DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Tinger on 07/20/22.
The application has been amended as follows: 
Claim 1. (Currently Amended) A food allergy management system comprising:
a first user computer in networked communication with a server;
wherein the first user computer is programmed comprising a list of user allergies stored in a memory as a data file;
wherein the server comprises a menu, and a list of ingredients for each menu item, the list comprising known allergens, the menu and the list of ingredients stored in a memory of the server as one or more data files; [[and]]
wherein the first user computer is operable to access the menu and the list of ingredients through the networked connection with the server, and is operable to automatically generate customized alerts if at least one of the list of ingredients matches one of the list of user allergies, and further operable to present an alert on a display of the first user computer;
wherein the automatic generation of customized alerts does not require the manual selection of known allergens[[.]]; and
wherein the alert is a pop up window presented over a user interface of the food allergy management system.

Claim 2 is cancelled.

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Silverman et al. (US Patent Application Publication No. 2013/0290852) fails to disclose or suggest one or more of the features of the independent claim 1.
In summary, Silverman discloses the interface application is configured to allow users to upload nutrition information for food items they carry. The nutrition information for each item may contain a list of ingredients, calories, saturated fat, and other relevant nutrition information and interactive nutrition menu and allergen menu and applying the data logic rules comprising classifying ingredients of food products for known allergen matches
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1. 
Specifically, the prior art fails to teach A food allergy management system comprising: a first user computer in networked communication with a server; wherein the first user computer is programmed comprising a list of user allergies stored in a memory as a data file; wherein the server comprises a menu, and a list of ingredients for each menu item, the list comprising known allergens, the menu and the list of ingredients stored in a memory of the server as one or more data files; wherein the first user computer is operable to access the menu and the list of ingredients through the networked connection with the server, and is operable to automatically generate customized alerts if at least one of the list of ingredients matches one of the list of user allergies, and further operable to present an alert on a display of the first user computer; wherein the automatic generation of customized alerts does not require the manual selection of known allergens; and wherein the alert is a pop up window presented over a user interface of the food allergy management system.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 3-7 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171